DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/16/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note all citations disclosed in brackets [] are found in the prior art references and all citations disclosed in parentheses () are claims found in the instant application.
Claims 1-2, 5-6, and 17-18 and are rejected under 35 U.S.C. 103 as being unpatentable over of Adam US 20040054281 A1 “Adam” in view of Kuhn US 5339282 A “Kuhn”, Bercoff et al. US 9117439 B2 “Bercoff” and Robert et al. US 20170184713 A1 “Robert”. 
In regard to claims 1 and 17, Adam teaches “a computer-implemented method” [Abstract] […] configured for “accessing radio-frequency (RF) data obtained by beamforming time signals Ri from an 
In regard to the computer implemented method, Adam discloses “an echo sequence image of the target is acquired and a log spectrum of at least a portion of the echo sequence image is computed” [Abstract]. This computation is performed on a computer and is this a computer implemented method.
In regard to accessing radio-frequency, Adam discloses  “rf[n]=a[n]*s[n]+noise[n] (1) where n is a time index, rf[n] is the RF line, s[n] is the transmitted ultrasound PSF, a[n] is a reflectivity sequence corresponding to the reflectivity function, noise[n] is measurement noise, and "*" represents convolution” [0007]. Furthermore, Adam addresses beamforming when it discloses “assuming scatters on each RF-sequence are located on a uniform grid and the system impulse response (ultrasonic pulse) is shift invariant along each RF-line, the beam former gives a single receive signal that is given by g[n] = s[n] * f[n] +u[n] (1.2) [0059]. In regard to a specific representation of the RF function, Adam discloses “any received radio-frequency (RF) image can be modeled as a convolution product of the spatial impulse response of the observed tissue and the transducer point spread function” [0054]. Therefore, the RF function can be expressed as a convolution product explicitly.  
Adam does not disclose that the “respective time-of-flight functions can be associated, wherein each of said contributions is computed by evaluating a transducer's transfer function h, based on two outputs of a respective time-of-flight function τ; said two outputs obtained by evaluating the time-of-
	Kuhn teaches that the “respective time-of-flight functions can be associated, wherein each of said contributions is computed by evaluating a transducer's transfer function h, based on two outputs of a respective time-of-flight function τ; said two outputs obtained by evaluating the time-of-flight function at a first point r and at a second point s of said each pair, respectively” [Column 5: Equation 1, Lines 10-15, Lines 52-Column 6 Line 35, Equation 6], “time-of-flight function                         
                            τ
                        
                     associated with an ith transducer of the array is computed, for a given point r as                         
                            τ
                            
                                
                                    r
                                    ,
                                     
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            (
                            
                                
                                    r
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            -
                            (
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                            ,
                            r
                            )
                            /
                            c
                            +
                            
                                
                                    r
                                    -
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            /
                            c
                        
                      wherein c is the speed of sound in a given target medium, whose tissue reflectivity function is to be computed; and p; corresponds to a position of said ith transducer” [Column 5: Equation 1, Lines 10-15, Lines 52-Column 6 Line 35, Equation 6] and “display[ing] an image based on the obtained TRF” [Column 3, Lines 21-34]. 
	In regard to respective time-of-flight functions being based on two outputs, Kuhn teaches “The time delay is a function of the path traveled and the velocity of sound. This may be expressed as:                         
                            
                                
                                    τ
                                
                                
                                    s
                                    j
                                    m
                                     
                                
                            
                            =
                             
                            
                                
                                    ∫
                                    
                                        
                                            
                                                x
                                            
                                            
                                                s
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            d
                                            s
                                        
                                        
                                            c
                                            (
                                            s
                                            )
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    ∫
                                    
                                        
                                            
                                                x
                                            
                                            
                                                j
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            d
                                            s
                                        
                                        
                                            c
                                            (
                                            s
                                            )
                                        
                                    
                                
                            
                        
                    , where c(s) is the speed of sound along the propagation path s, and ds is the incremental distance along the path” [Column 5: Equation 1]. In this case,                         
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                        
                     is a position in space that is capable of sending a pulse of acoustic energy (i.e. a transducer) toward an imaging target,                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     is a point within the imaging target, and                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                     is a position of a detector capable of receiving acoustic energy [Column 5, Lines 10-15]. Therefore, since the time delay expression takes into account the time it takes for acoustic energy to travel from the transducer to the imaging target and from the imaging target to the detector, under broadest reasonable interpretation, the time delay equation represents a time-of-flight function that can be evaluated at a first point r (i.e.                         
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                        
                     ) and a second point s (i.e.                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                    ) of each said pair. Additionally, this time-of-flight function is associated with a speed of sound c, and is inherently associated with a position of the ith transducer (i.e. the                        
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                        
                    ) for a given point r (i.e. the imaging target                        
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                    ).                         
                            τ
                        
                     associated with an ith transducer of the array is computed, for a given point r utilizing the time-of flight function specified within the claim.
	In regard to evaluating the transducer’s transfer function based on two outputs of time-of-flight functions, Kuhn discloses “The derivation of the reflected signal at detector location                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                     from a source location                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     can be obtained using the arguments that follow. The modeling of the transducer system transfer function comes from the physical components used in sending and receiving the ultrasonic pulses. The electrical impulse of amplitude a used to excite the transducer at time                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     can be modeled as                         
                            a
                            ×
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                            )
                        
                    . This impulse is convolved with the impulse response function of the electrical apparatus                        
                            
                                
                                    h
                                
                                
                                    e
                                
                            
                            (
                            t
                            )
                        
                    . This new waveform is then convolved with the impulse response function of the source transducer element                        
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                            (
                            t
                            )
                        
                    . This in turn convolved with the impulse response function of the reflector                         
                            
                                
                                    r
                                
                                ¯
                            
                            (
                            t
                            -
                            
                                
                                    τ
                                
                                
                                    j
                                
                            
                            )
                        
                     where                         
                            
                                
                                    τ
                                
                                
                                    j
                                
                            
                        
                     is the round trip time delay from source to detector. The reflected signal at the detector is convolved with the impulse response function of the detector transducer                         
                            
                                
                                    h
                                
                                
                                    m
                                
                            
                            (
                            t
                            )
                        
                    ” [Column 5, Lines 52-68]. Furthermore, Kuhn discloses “the transducer impulse response function from source s and detector m can be combined, then:                         
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                            
                                
                                    t
                                
                            
                            *
                            
                                
                                    h
                                
                                
                                    m
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    h
                                
                                
                                    T
                                    s
                                    m
                                
                            
                            
                                
                                    t
                                
                            
                        
                    ” [Column 6, Line 26-32]. Therefore, under broadest reasonable interpretation, the transducer’s transfer function is based on the round trip time delay which involves two time-of-flight functions (i.e. from the transducer to the imaging target (                        
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                             
                            t
                            o
                             
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                    ) and from the imaging target to the detector (                        
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                             
                            t
                            o
                             
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                    ).
	In regard to displaying an image, Kuhn teaches “In accordance with one aspect of the invention, generally stated an acoustic or ultrasonic scanner consists of a vessel containing a medium that permits the propagation of acoustic or ultrasonic wave to an imaging target, […] instrumentation for data collection, a signal processing means to reconstruct images from the data collected from reflected or transmitted signals, a means to store the data and reconstructed images, and a means to display the reconstructed images” [Column 3, Lines 21-34]. Since the Kuhn includes a means to display the 
	It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to combine the method and claim elements taught in Adam with the definition of the time-of-flight function and the display as disclosed by Kuhn in order to perform the computation of the tissue reflectivity function. This is because calculating the time-of-flight is important to understand the characteristics of the ultrasound system and its inclusion with Adam would yield a predictable result within the scope of the invention. Additionally, combination’s inherent use a computer to compute this value would be deemed an improvement of the method of ultrasound imaging with a reasonable expectation of success. According to Adam, “in medical ultrasound, a pulse is transmitted into the tissue to be imaged, and the echoes that are backscattered to the emitting transducer are detected as a voltage trace RF line” [0006]. This means that the transducer array is obtaining the RF signal and therefore the echo sequences obtained by the transducer array are being detected and used to form an RF image based on voltages. These RF images are considered to be an explicit representation of the RF function which when displayed can allow the physician to assess the status of the patient being examined.
	The combination of Adam and Kuhn does not teach “wherein the array of transducers is configured to cause in emission, a coherent divergent wave having a virtual point source rn = (xn, yn), wherein the virtual point source located behind the array of transducers”. 
	Bercoff teaches “wherein the array of transducers is configured to cause in emission, a coherent divergent wave having a virtual point source rn = (xn, yn), wherein the virtual point source located behind the array of transducers” [Abstract, Column 3, Lines 4-36].
	In regard to an array of transducers, Bercoff discloses “In the transmission step a plurality of ultrasonic waves are transmitted into an imaged region and a set of ray data is acquired by an array of 
In regard to emitting a coherent divergent wave, Bercoff discloses “In various embodiment of the method for ultrasound imaging according to the above embodiment of the invention, one may possibly have recourse in addition to one and/or other of the following arrangements: […] the ultrasonic waves are divergent waves having different propagation directions […] the coherence enhancing step includes a global sound speed value estimation of the imaged region; the coherence enhancing step includes global sound speed estimation for each imaged location of the region; the coherence enhancing step includes phase aberration corrections; in the coherence enhancing step, each virtual transmit focal zone is a straight line perpendicular to the transducer array; the coherence enhancing step includes: a first substep of computing a coherent data set for each virtual transmit focal zone by applying delays to the raw data for performing a virtual dynamic transmit focusing on said virtual transmit focal zone, assuming that the speed of sound is homogeneous in the region, a second substep in which said delays are corrected by an estimation of aberrations in the imaged region based on the coherent data set calculated at the first substep, and the corrected delays are used to compute a new coherent data set by performing a virtual dynamic transmit focusing on said virtual transmit focal zone” [Column 3, Lines 4-36]. Since the ultrasonic wave can be a divergent wave and “the estimation of aberrations is done by cross correlating the coherent data corresponding to different transducers in each coherent data set” [Column 3, Lines 39-41], under broadest reasonable interpretation, the array of transducers can emit a coherent divergent wave. Additionally, since the coherent enhancing step includes: a first substep of computing a coherent data set for each virtual transmit focal zone by applying delays to the raw data for performing a virtual dynamic transmit focusing on said virtual transmit focal zone, under broadest reasonable interpretation, the virtual transmit focal zone constitutes a virtual point source (i.e. rn = (xn, yn)), can be located behind the array of transducers.

The combination of Adam, Kuhn and Bercoff does not teach “defining the PSF at pairs of the given points in the imaging plane to account for a spatial variance of the imaging plane” or “computing each of the contributions to the PSF as a sum of contributions from at least some of the transducers”.
Robert teaches “defining the PSF at pairs of the given points in the imaging plane to account for a spatial variance of the imaging plane” [Claim 5, 0040, 0090, and 0038] and “computing each of the contributions to the PSF as a sum of contributions from at least two of the transducers” [0071, 0039].
In regard to defining the PSF at pairs of the given points in the imaging plane to account for a spatial variance of the imaging plane, Robert discloses “The method of claim 1, wherein determining the inverse filter for the acoustic transducer array, weighting the signal produced by each transmit/receive pair of elements in the acoustic transducer array by the value of the inverse filter corresponding to the angular frequency of the transmit/receive pair, and generating the acoustic image by summing the weighted signals of all the transmit/receive pairs, comprises: for each of a plurality of points of interest in the imaging region: determining an inverse filter for the acoustic transducer array with respect to the 
In regard to computing the PSF as a sum of contributions from at least two of the transducers, Robert discloses “The desired round-trip point spread function cannot be achieved with a single transmit-receive operation, it requires a sum of two or more transmit-receive operations (for example, the second transmit-receive point spread function may actually only contain the side lobe and can be subtracted from the first one that contains both main lobe and side lobes” [0071]. Since the desired round-trip point spread function requires the summation of two or more transmit-receive operations, under broadest reasonable interpretation, the computation of the PSF can be a sum of contributions. In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adam, Kuhn and Bercoff so as to include the definition of the PSF at pairs of given points and computing the PSF as a sum of contribution from at least two of the transducers as disclosed in Robert in order to account for the spatial variation in the target region when calculating the point spread function. In order to characterize tissue with ultrasound it is important to analyze the tissue reflectivity function (TRF). The TRF allows the physician to distinguish specific features of the ultrasonic image and is solved for by performing deconvolution to remove the ultrasonic PSF. By computing the PSF at specific points within the image and as the sum of contributions from at least two transducers, the calculation can be performed more easily and distortions can be removed from the RF image. As a result of the removal of the distortions, the features of the ultrasonic image can be determined and a physician can assess whether a patient requires further treatment.
	In regard to claims 2 and 18, due to their dependence on claims 1 and 17 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Adam in view of Kuhn. That being said, Adam does not explicitly teach that “at computing 
	Kuhn teaches “at computing the PSF, each of said contributions is computed by evaluating the transducer's transfer function h as a function of a difference between said two outputs” [Column 5, Lines 52-68; Column 6, Line 26-32; Claim 28].
	In regard to evaluating the transducer’s transfer function h, Kuhn discloses “The derivation of the reflected signal at detector location                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                     from a source location                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     can be obtained using the arguments that follow. The modeling of the transducer system transfer function comes from the physical components used in sending and receiving the ultrasonic pulses. The electrical impulse of amplitude a used to excite the transducer at time                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     can be modeled as                         
                            a
                            ×
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                            )
                        
                    . This impulse is convolved with the impulse response function of the electrical apparatus                         
                            
                                
                                    h
                                
                                
                                    e
                                
                            
                            (
                            t
                            )
                        
                    . This new waveform is then convolved with the impulse response function of the source transducer element                         
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                            (
                            t
                            )
                        
                    . This in turn convolved with the impulse response function of the reflector                         
                            
                                
                                    r
                                
                                ¯
                            
                            (
                            t
                            -
                            
                                
                                    τ
                                
                                
                                    j
                                
                            
                            )
                        
                     where                         
                            
                                
                                    τ
                                
                                
                                    j
                                
                            
                        
                     is the round trip time delay from source to detector. The reflected signal at the detector is convolved with the impulse response function of the detector transducer                         
                            
                                
                                    h
                                
                                
                                    m
                                
                            
                            (
                            t
                            )
                        
                    ” [Column 5, Lines 52-68]. Furthermore, Kuhn discloses “the transducer impulse response function from source s and detector m can be combined, then:                         
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                            
                                
                                    t
                                
                            
                            *
                            
                                
                                    h
                                
                                
                                    m
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    h
                                
                                
                                    T
                                    s
                                    m
                                
                            
                            
                                
                                    t
                                
                            
                        
                    ” [Column 6, Line 26-32]. Therefore, under broadest reasonable interpretation, the transducer’s transfer function is based on the round trip time delay which involves two time-of-flight functions (i.e. from the transducer to the imaging target (                        
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                             
                            t
                            o
                             
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                    ) and from the imaging target to the detector (                        
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                             
                            t
                            o
                             
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                    ).
	In regard to computing the PSF, Kuhn discloses “In an acoustic imaging system comprising an array of source transducers and detector transducers positioned with respect to an imaging target said array operating to transmit acoustic energy in the direction of the target and to receive reflected energy signals emanating from said target, and further comprising means for processing said signals to 
	It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to combine the method of Adam with the definition of the transfer function h disclosed in Kuhn because this calculation is inherent in ultrasound systems. According to Kuhn “the modeling of the transfer functions comes from the physical components used in sending and receiving the ultrasonic pulses […]. The electrical impulse can then be convolved with the impulse response function (i.e. transfer function) of the electrical apparatus and the source transducer element. This in turn convolved with the impulse response of the reflector which depends on the time delay from the source to the detector” [Column 5, Line 54) - Column 6 Equation 6, Line 35].  The difference in the time of reflection from the source to the object and from the object to the detector constitutes the difference between said two outputs. Additionally, the time-of-flight function can be applied for each point within the imaging plane and be used in the calculation of the transfer function of the entire transducer because the “voltage received from all reflector points in a superposition of the waveforms from all the reflectors, which is modeled as a summation over the reflection points” [Kuhn: Column 6, Lines 8-12]. 
In regard to claims 5 and 6, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said, these claims only explicitly require the primary reference of Adam. Likewise, Adam teaches “The method according to claim 1, wherein the method further comprises: accessing an explicit representation of the RF function that is constructed based on time signals R; obtained from the transducers of said array, and wherein the TRF is subsequently obtained by deconvoluting the constructed RF function, based on the accessed representation of the RF function” (Claim 5) and “The method according to claim 5, wherein the RF function is constructed by interpolating the time signals R; obtained from the transducers to obtain said explicit representation of the RF function” (Claim 6) [0007, 0059, 0054. 
	Specifically, Adam discloses “an echo sequence image of the target is acquired and a log spectrum of at least a portion of the echo sequence image is computed” [Abstract]. This computation is performed on a computer and is this a computer implemented method. Additionally, Adam discloses  “rf[n]=a[n]*s[n]+noise[n] (1) where n is a time index, rf[n] is the RF line, s[n] is the transmitted ultrasound PSF, a[n] is a reflectivity sequence corresponding to the reflectivity function, noise[n] is measurement noise, and "*" represents convolution” [0007]. Furthermore, Adam addressed beamforming when it discloses “assuming scatters on each RF-sequence are located on a uniform grid and the system impulse response (ultrasonic pulse) is shift invariant along each RF-line, the beam former gives a single receive signal that is given by g[n] = s[n] * f[n] +u[n] (1.2) [0059]. In regard to an explicit representation of the RF function, Adam discloses “any received radio-frequency (RF) image can be modeled as a convolution product of the spatial impulse response of the observed tissue and the transducer point spread function” [0054]. Therefore, the RF function can be expressed as a convolution product explicitly. In order to represent this RF function, the time signals R had to have been obtained by the transducer array and interpolated. In this case, the RF images are considered to be an explicit representation of the RF function. Since the image can be expressed as a convolution . 
Claims 3-4, 7-10, 19-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Adam US 20040054281 A1 “Adam” in view of Kuhn US 5339282 A “Kuhn”, Bercoff et al. US 9117439 B2 “Bercoff”, and Robert et al. US 20170184713 A1 “Robert” as applied to claims 1-2, 5-6, 17-18 and in further view of Benameur US 9058656 B2 “Benameur”. 
Regarding claims 3 and 19, due to their dependence on claims 1 and 17 respectively, these claims inherit the references disclosed therein. That being said, the combination of Adams, Kuhn, Bercoff and Robert does not teach does not explicitly teach that the “PSF is computed as a sum that is written as                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    h
                                    
                                        
                                            τ
                                            
                                                
                                                    r
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            τ
                                            
                                                
                                                    s
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ×
                                     
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                        
                    denotes a position in space of the ith transducer of the array, I = 1, … N, and                         
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     is a correction factor”.
Benameur teaches “the “PSF is computed as a sum that is written as h(z(r, pi) - z(s, pi)) x bi, where pi denotes a position in space of an ith transducer of the array, i = 1, ... N, and bi is a correction factor” (Column 5 Line 64-Column 6 Equation 5, Equation 6, Equation 7).
In regard to computing the PSF, Benameur discloses “PSF to be estimated has the following parametric form                         
                            h
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            π
                                            
                                                
                                                    f
                                                
                                                
                                                    0
                                                
                                            
                                            y
                                        
                                    
                                
                            
                            "
                             
                        
                    [Column 5 Line 64-Column 6 Equation 5].  The PSF is denoted by the term h within this equation, and since it is                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     and the oscillating function is represented by the term                        
                             
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            π
                                            
                                                
                                                    f
                                                
                                                
                                                    0
                                                
                                            
                                            y
                                        
                                    
                                
                            
                        
                    . The point spread function (PSF) in this case represents the transfer function h. 
In regard to the PSF being computed as a sum that is written as                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    h
                                    
                                        
                                            τ
                                            
                                                
                                                    r
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            τ
                                            
                                                
                                                    s
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ×
                                     
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                        
                    denotes a position in space of the ith transducer of the array, I = 1, … N, and                         
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     is a correction factor, Benameur discloses that “In order to improve the quality of such ultrasound images, an image deconvolution/restoration procedure could be efficiently applied and to this end, given a Point Spread Function (PSF) estimate, many deconvolution models exist [1]. The only requirement for such deconvolution algorithms consists as a prerequisite first stage, of an estimation of the PSF of the underlying ultrasound imaging system. This problem of estimating the PSF and restoring is called a blind deconvolution process and an alternative approach to this above-mentioned estimation and deconvolution (disjoint) procedures consists of the simultaneous (generally iterative estimation of the undegraded original image and the PSF (or its inverse) [2-5]” [Column 1, Lines 36-47]. Since many deconvolution models exist and involve the PSF, under broadest reasonable interpretation the PSF can computed as a sum that is written as                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    h
                                    
                                        
                                            τ
                                            
                                                
                                                    r
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            τ
                                            
                                                
                                                    s
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ×
                                     
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                             
                        
                    denotes a position in space of the ith transducer of the array, I = 1, … N, and                         
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     is a correction factor. 
	It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to combine the claim limitations disclosed in Adam and Kuhn with the equation of the PSF defined in Benameur because calculating the PSF is a one of a finite number of 
	In regard to claims 4 and 20, due to their dependence on claims 1 and 17 respectively, these claims inherit the references disclosed therein. That being said, the combination of Adam, Kuhn, Bercoff and Robert does not teach does not explicitly teach “wherein at computing the PSF, each bi is equal to 1”. 
	Benameur teaches “wherein at computing the PSF, each bi is equal to 1” [Column 5 Line 64-Column 6 Equation 5; Column 1, Lines 36-47].
In regard to computing the PSF, Benameur discloses “PSF to be estimated has the following parametric form                         
                            h
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            π
                                            
                                                
                                                    f
                                                
                                                
                                                    0
                                                
                                            
                                            y
                                        
                                    
                                
                            
                            "
                             
                        
                    [Column 5 Line 64-Column 6 Equation 5].  The PSF is denoted by the term h within this equation, and since it is being utilized further to deconvolute the RF image to obtain the TRF, by definition it is a transfer function. The equation is analytical in nature because it involves a decaying function multiplied with an oscillating function and is infinitely differentiable. In this equation, the decaying function is represented by the term                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     and the oscillating function is represented by the term                        
                             
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            π
                                            
                                                
                                                    f
                                                
                                                
                                                    0
                                                
                                            
                                            y
                                        
                                    
                                
                            
                        
                    . The point spread function (PSF) in this case represents the transfer function h. 
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    h
                                    
                                        
                                            τ
                                            
                                                
                                                    r
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            τ
                                            
                                                
                                                    s
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ×
                                     
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                        
                    denotes a position in space of the ith transducer of the array, I = 1, … N, and                         
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     is a correction factor, Benameur discloses that “In order to improve the quality of such ultrasound images, an image deconvolution/restoration procedure could be efficiently applied and to this end, given a Point Spread Function (PSF) estimate, many deconvolution models exist [1]. The only requirement for such deconvolution algorithms consists as a prerequisite first stage, of an estimation of the PSF of the underlying ultrasound imaging system. This problem of estimating the PSF and restoring is called a blind deconvolution process and an alternative approach to this above-mentioned estimation and deconvolution (disjoint) procedures consists of the simultaneous (generally iterative estimation of the undegraded original image and the PSF (or its inverse) [2-5]” [Column 1, Lines 36-47]. Since many deconvolution models exist and involve the PSF, under broadest reasonable interpretation the PSF can computed as a sum that is written as                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    h
                                    
                                        
                                            τ
                                            
                                                
                                                    r
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            -
                                            τ
                                            
                                                
                                                    s
                                                    ,
                                                     
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ×
                                     
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                             
                        
                    denotes a position in space of the ith transducer of the array, I = 1, … N, and                         
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                     is a correction factor. Additionally, having the correction factor be equal to 1, would represent applying the multiplicative identity to the PSF function and would not change the result of the PSF calculation. Therefore, under broadest reasonable interpretation, the correction factor can be set to 1.
	It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to combine the claim limitations disclosed in Adam and Kuhn with the equation of the PSF defined in Benameur because calculating the PSF is a one of a finite number of identified solutions that is required in order to perform the calculation of the TRF, thus it would be obvious to try combining these methods. Benameur does not explicitly teach the correction factor, bi, since the claim defines it to be equal to 1 this constitutes the identity property. Thus the correction factor bi could be applied to equation 5 of Benameur and still achieve the same functionality.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Adam, Kuhn, Bercoff, and Robert does not explicitly teach “interpolating the transfer function h, based on a same interpolation scheme as used to interpolate the time signals Ri to construct the RF function”.
	Benameur teaches “interpolating the transfer function h, based on a same interpolation scheme as used to interpolate the time signals Ri to construct the RF function” [Column 6, Equation 5, Column 1: Lines 36-47].
	It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to combine the claim limitations disclosed in Adam and Kuhn with the estimation of the PSF defined in Benameur because calculating the PSF is a one of a finite number of identified solutions that is required in order to perform the calculation of the TRF, thus it would be obvious to try combining these methods. According to Benameur, “the only requirement for such deconvolution algorithms consists, as a prerequisite first stage, of an estimation of the PSF of the underlying ultrasound imaging system” (Column 6, Equation 5, and Column 1: Lines 36-47). An estimation by definition is a method of interpolating. Thus this estimation technique can be combined with the [interpolation] scheme of modeling the received RF image in Adam ([0055], [0007]) in order to interpret the PSF, i.e. the transfer function necessary to achieve the calculation of the TRF.
In regard to claims 8, 9, and 10, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said the combination of Adam, Kuhn, Bercoff, and Robert does not explicitly teach “accessing a representation of the transducer's transfer function h as an analytical function, prior to evaluating the transducer's transfer function” (Claim 8), that an “analytical function accessed is written as a decaying function times an oscillating function” (Claim 9) or “analytical function h accessed is written as h(t) = βie-a2 cos(27 fo t), where βi is a constant” (Claim 10).

According to Benameur, the “PSF to be estimated has the following parametric form                         
                            h
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            π
                                            
                                                
                                                    f
                                                
                                                
                                                    0
                                                
                                            
                                            y
                                        
                                    
                                
                            
                            "
                             
                        
                    [Column 5 Line 64-Column 6 Equation 5].  The PSF is denoted by the term h within this equation, and since it is being utilized further to deconvolute the RF image to obtain the TRF, by definition it is a transfer function. The equation is analytical in nature because it involves a decaying function multiplied with an oscillating function and is infinitely differentiable. In this equation, the decaying function is represented by the term                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    x
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     and the oscillating function is represented by the term                        
                             
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            π
                                            
                                                
                                                    f
                                                
                                                
                                                    0
                                                
                                            
                                            y
                                        
                                    
                                
                            
                        
                    . The point spread function (PSF) in this case represents the transfer function h. In regard to the analytical function h being written as h(t) = βie-a2 cos(27 fo t), where βi is a constant, Benameur discloses that “In order to improve the quality of such ultrasound images, an image deconvolution/restoration procedure could be efficiently applied and to this end, given a Point Spread Function (PSF) estimate, many deconvolution models exist [1]. The only requirement for such deconvolution algorithms consists as a prerequisite first stage, of an estimation of the PSF of the underlying ultrasound imaging system. This problem of estimating the PSF and restoring is called a blind deconvolution process and an alternative approach to this above-mentioned estimation and deconvolution (disjoint) procedures consists of the simultaneous (generally iterative estimation of the undegraded original image and the PSF (or its 
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to combine the claim limitations disclosed in Adam, Kuhn, and Bercoff with the formulation of the analytical function for the transfer function in Benameur in order to identify and use the transfer function (i.e. the PSF). This is due to the fact that the PSF is a one of a finite number of identified solutions that is required in order to perform the calculation of the TRF, thus it would be obvious to combine these methods. 
Response to Arguments
Applicant’s arguments, see Remarks page , filed 03/16/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
The examiner acknowledges that the prior art references of Adam et al. US 20040054281 A1 “Adam”, Kuhn US 5339282 “Kuhn” and Bercoff et al. US 9117439 “Bercoff” does not explicitly teach the limitations of “defining the PSF at pairs of the given points in the imaging plane to account for a spatial variance of the imaging plane”, “for each pair of the given pairs of points in the imaging plane, computing the PSF as a sum of contributions from the at least two of the transducers […]”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Robert et al. US 20170184713 A1 “Robert” as stated in the rejection above.
The examiner respectfully disagrees with the applicant in terms of the references not teaching “deconvoluting the RF function based on the computed PSF to obtain the TRF”. The examiner maintains that Adam discloses the step of “deconvoluting the RF function based on the computed PSF to obtain the TRF” [Abstract, 0004, FIG. 1, 0035]. 

In regard to obtaining the TRF, Adam discloses “Assuming the tissue properties to be uniform in the plane perpendicular to the scanning beam, an acquired 2D RF image can be viewed as the result of the convolution of the 2D reflectivity function (which accounts for inhomogeneity in the scanning plane) and the 2D transducer point spread function (PSF). Thus, the RF image can be considered to be a distorted version of the true reflectivity function, where the distorting kernel is the transducer PSF” [0004]. Therefore, the RF image represents a convolution of the 2D reflectivity function (i.e. the TRF) and the 2D transducer point spread function (PSF). Furthermore, Adam discloses in FIG. 1 that “In block 16, the estimated PSF is deconvolved from the echo sequence to give an estimate of the reflectivity sequence, as described below” [0035]. In this case the deconvolution involves the echo sequence (i.e. the RF image/signal) and the estimated (i.e. computed) PSF. Since the estimated PSF is deconvolved from the echo sequence (i.e. the RF image), under broadest reasonable interpretation, the RF function is deconvolved based on the computed (i.e. estimated) PSF in order to obtain the reflectivity sequence (i.e. the TRF).
In regard to the dependent claims, the examiner maintains the rejections as stated above because the applicant did not provide reasoning as to why the secondary references of Kuhn, Bercoff and Benameur fail to cure the aforementioned deficiencies of the primary reference of Adam.

According to Benameur, the “PSF to be estimated has the following parametric form             
                h
                
                    
                        x
                        ,
                        y
                    
                
                =
                
                    
                        exp
                    
                    ⁡
                    
                        
                            
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                2
                                                
                                                    
                                                        σ
                                                    
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        +
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                2
                                                
                                                    
                                                        σ
                                                    
                                                    
                                                        y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                2
                                π
                                
                                    
                                        f
                                    
                                    
                                        0
                                    
                                
                                y
                            
                        
                    
                
                "
                 
            
        [Column 5 Line 64-Column 6 Equation 5].  The PSF is denoted by the term h within this equation, and since it is being utilized further to deconvolute the RF image to obtain the TRF, by definition it is a transfer function. The equation is analytical in nature because it involves a decaying function multiplied with an oscillating function and is infinitely differentiable. In this equation, the decaying function is represented by the term             
                
                    
                        exp
                    
                    ⁡
                    
                        
                            
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                2
                                                
                                                    
                                                        σ
                                                    
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        +
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                2
                                                
                                                    
                                                        σ
                                                    
                                                    
                                                        y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         and the oscillating function is represented by the term            
                 
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                2
                                π
                                
                                    
                                        f
                                    
                                    
                                        0
                                    
                                
                                y
                            
                        
                    
                
            
        . The point spread function (PSF) in this case represents the transfer function h. In regard to the analytical function h being written as h(t) = βie-a2 cos(27 fo t), where βi is a constant, Benameur discloses that “In order to improve the quality of such ultrasound images, an image deconvolution/restoration procedure could be efficiently applied and to this end, given a Point Spread Function (PSF) estimate, many deconvolution models exist [1]. The only requirement for such deconvolution algorithms consists as a prerequisite first stage, of an estimation of the PSF of the underlying ultrasound imaging system. This problem of estimating the PSF and restoring is called a blind deconvolution process and an alternative approach to this above-mentioned estimation and deconvolution (disjoint) procedures consists of the 
Furthermore, the examiner respectfully disagrees with the applicant with respect to the prior art reference of Robert not teaching “computing the PSF as a sum of contributions from at least two transducers to which respective time-of-flight functions are associated”. Specifically, Robert discloses “However, the desired round-trip point spread function cannot be achieved with a single transmit-receive operation, it requires a sum of two or more transmit-receive operations (for example, the second transmit/receive point spread function may actually only contain the side lobe and can be subtracted from the first one that contains both main lobe and side lobes)” [0071]. Therefore, since the round-trip point spread function can be calculated as a sum of two or more transmit-receive operations, under broadest reasonable interpretation, the PSF can be computed as a sum of contributions from at least two transducer to which time-of-flight functions are associated. 
Therefore, the examiner maintains the rejections for the reasons stated above and the 35 U.S.C. 103 rejection section above.
The examiner also acknowledges that claims 11-16 have been cancelled in the interest of advancing prosecution. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gordon et al. US 20080289423 A1 “Gordon”.
Kang et al. US 20160128675 A1 “Kang”.

Kang is pertinent to the applicant’s disclosure because it includes an image restorer with a “point spread function (PSF) estimator configured to estimate a PSF of the compounded ultrasound image signal; and a deconvolver configured to deconvolve the estimated PSF with the compounded ultrasound image signal to generate a restored image” [0023].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.S. /Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793